Case: 14-40555      Document: 00513015845         Page: 1    Date Filed: 04/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40555
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JAIME HOMERO GUERRERO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:13-CR-446-2


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jaime Homero Guerrero appeals his conviction of conspiracy to possess
with intent to distribute more than 50 grams of methamphetamine and
possession with intent to distribute more than 50 grams of methamphetamine.
Guerrero argues that the district court erred when it denied his motion to
suppress all statements and evidence from the vehicle stop, search, and seizure
that led to his arrest. Relying on Ford v. State, 158 S.W.3d 488 (Tex. Crim.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40555     Document: 00513015845       Page: 2   Date Filed: 04/22/2015


                                   No. 14-40555

App. 2005), he argues that the stop was not justified at its inception because
the Texas traffic offense of following too closely requires the law enforcement
officer to articulate more than his opinion that the subject vehicle was too close
to the preceding vehicle. Guerrero contends that the trooper was unable to
articulate specific facts to support his conclusory opinion that the vehicle in
which Guerrero was a passenger was following too closely.
      We review the district court’s factual findings for clear error and its legal
conclusions de novo. United States v. Lopez-Moreno, 420 F.3d 420, 429 (5th
Cir. 2005). “For a traffic stop to be justified at its inception, an officer must
have an objectively reasonable suspicion that some sort of illegal activity, such
as a traffic violation, occurred, or is about to occur, before stopping the vehicle.”
Id. at 430. If the officer “can point to specific and articulable facts which, taken
together with rational inferences from those facts, reasonably warrant the
search and seizure, the intrusion is lawful.” United States v. Santiago, 310
F.3d 336, 340 (5th Cir. 2002) (internal quotation marks and alterations
omitted).
      The trooper provided specific, articulable facts in support of his
reasonable suspicion that the driver of the Nissan was committing the traffic
violation of following too closely, and his testimony was supported by the
dashboard camera video and uncontradicted by Guerrero. On this record, the
district court did not err in determining that the stop was justified at its
inception and in denying the motion to suppress. See Santiago, 310 F.3d at
340; see also United States v. Wallstrum, 515 F. App’x 343, 349-50 (5th Cir.
2013); United States v. Inocencio, 40 F.3d 716, 727-28 (5th Cir. 1994).
      AFFIRMED.




                                         2